Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-17, 19-24 are currently pending and examined below.

Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 07/15/2022.
   Status of the claims:
Claims 13, 23, and 24 have been amended.
Claim 18 has been canceled.
The amendment overcomes the prior art rejections of claims 13-18, 20-24 35 U.S.C 102. However, upon further consideration, a new ground(s) of rejection is made in view of Tang et al. (US 20130265562 A1) necessitated by the claim amendment.
The amendment overcomes the rejections of claim 19 under 35 U.S.C 103 as being unpatentable over Yamashita et al. (US 20050168720 A1) in view of Lermer et al. (US 9269848 B2) due to dependency of claim 13. See below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20050168720 A1) in view of Tang et al. (US 20130265562 A1).
Regarding claim 13, Yamashita teaches an optical set-up for a LiDAR system for optical detection of a field of view for an operating device or a vehicle, comprising: 
an optical receiver system and optical transmitter system configured at least on a field of view side so as to have coaxial optical axes and a common optical deflection system (Fig. 5, scanning/receiving mirror 5, para [61]: lines 1-10 and para [62]. See also, Fig. 6); and
 on a detector side, an optical detector system including an arrangement for directing light coming in from the field of view via the optical deflection system onto a detector device (Fig. 5, receiving lens 17, receiver 16, para [61]: lines 1-10 and para [62]. See also, Fig. 6).
wherein the optical detector system has or forms a lens in the shape of a hemisphere or in the shape of a combination of a perpendicular circular cylinder and a hemisphere, on a front side of the circular cylinder, and wherein the detector device or a sensor element of the detector device is situated on a side facing away from a convex side of the hemisphere (Fig. 5, receiving lens 17, receiver 16, para [61]: lines 1-10 and para [62]. See also, Fig. 1).
Yamashita fails to explicitly teach but Tang teaches wherein the hemisphere is attached directly as a single piece of material on a face or surface of the circular cylinder facing away from the detector device (Fig. 8, lens 22, receiving device 5, Para [38] Wherein, the lower parts of emitting and receiving lens 21, 22 are made as two cylinders. See also, Fig. 1).
It would have been obvious to modify Yamashita’s scanning rangefinder, in view of by Tang by incorporating lens 22 so that the scanning rangefinder can be used to reduce crosstalk and internal interference or reflection.
Regarding claim 14, Yamashita, as modified in view of Tang, teaches the optical set-up as recited in claim 13, wherein the optical deflection system includes an arrangement for directing light from the field of view directly onto the optical detector system (Yamashita, Fig. 5, scanning/receiving mirror 5, para [61]: lines 1-10).
Regarding claim 15, Yamashita, as modified in view of Tang, teaches the optical set-up as recited in claim 13, wherein the optical deflection system includes a micromirror, that is able to be swiveled and/or oscillated one-dimensionally or two- dimensionally in a controllable manner (Yamashita, Fig. 5, scanning/receiving mirror 5, para [62]).
Regarding claim 16, Yamashita , as modified in view of Tang , teaches  the optical set-up as recited in claim 15, wherein micromirror is able to be swiveled and/or oscillated in a controllable fashion: (i) in a first angular range for irradiating primary light into the field of view, and (ii) in a second angular range for directing secondary light from the field of view directly onto the optical detector system (Yamashita, Fig. 5, scanning/receiving mirror 5, para [61]: lines 1-10 and para [62]. See also, Fig. 6). As shown Yamashita in fig.1, mirror 5 rotates (solid/dotted lines), it would have been obvious that during the rotation of mirror 5 different angular ranges are defined.
Regarding claim 17, Yamashita, as modified in view of Tang, teaches the optical set-up as recited in claim 13, wherein the optical detector system is in direct spatial proximity of a detector element of the detector device (Yamishita, Fig. 5, receiving lens 17, receiver 16, para [61]: lines 1-10 and para [62]. See also, Fig. 6).
Regarding claim 19, Yamashita, as modified in view of Tang, teaches the set-up as recited in claim 13, wherein the optical detector system has or forms a material area embedding the detector device or a detector element of the detector device (Tang, Fig. 8, lens 22, receiving device 5, sealing part 104, board 3. Para [41] and [47]).
It would have been obvious to modify Yamashita’s scanning rangefinder to include the reassignment as taught by Tang as shown above because it will reduce the size and the cost of the device.
Regarding claim 20, Yamashita, as modified in view of Tang, teaches the optical set-up as recited in claim 13, wherein the detector device or a sensor element of the detector device, is situated in a focal point of the optical detector system or in a focal plane of the optical detector system (Yamashita, Fig.5, receiving lens 17, para [49]: lines 1-5).
Regarding claim 21, Yamashita , as modified in view of Tang, teaches the optical set-up as recited in claim 13, wherein the detector device or a sensor element of the detector device, and a light source, are situated in direct spatial proximity of one another and/or lie in a plane perpendicular to detector-side optical axes of the optical transmitter system and/or the optical receiver system (Yamashita, Fig. 5, projector 14, receiver 16, para [61]: lines 1-10 and para [62]. See also, para [48] and [49]: lines 1-2).
Regarding claim 22, Yamashita , as modified in view of Tang, teaches the optical set-up as recited in claim 13, further comprising: an optical aperture system disposed in front of the optical deflection system on the field of view side and includes an arrangement for directing primary light from the optical deflection system into the field of view and for directing light from the field of view onto the optical deflection system (Yamashita, Fig. 5, windows 2 and 4, para [62]).
Regarding claim 23, Yamashita teaches a LiDAR system for optical detection of a field of view for an operating device or a vehicle (Para [2]. See also para [25]: lines 1-9), the LiDAR system comprising: 
an optical set-up, including: an optical receiver system and optical transmitter system configured at least on a field of view side so as to have coaxial optical axes and a common optical deflection system (Fig. 5, scanning/receiving mirror 5, para [61]: lines 1-10 and para [62]. See also, Fig. 6); and 
on a detector side, an optical detector system including an arrangement 73994428.1 6for directing light coming in from the field of view via the optical deflection system onto a detector device ((Fig. 5, receiving lens 17, receiver 16, para [61]: lines 1-10 and para [62]. See also, Fig. 6).
Yamashita fails to explicitly teach but Tang, teaches wherein the hemisphere is attached directly as a single piece of material on a face or surface of the circular cylinder facing away from the detector device (Fig. 8, lens 22, receiving device 5, Para [38] Wherein, the lower parts of emitting and receiving lens 21, 22 are made as two cylinders. See also, Fig. 1).
It would have been obvious to modify Yamashita’s scanning rangefinder, in view of by Tang by incorporating lens 22 so that the scanning rangefinder can be used to reduce crosstalk and internal interference or reflection.
.
 
Regarding claim 24, Yamashita teaches a vehicle or robot (Para [20]: lines 1-3. See also para [25]: lines 1-9), including a LiDAR system for optical detection of a field of view, the LiDAR system comprising: an optical set-up, including: 
an optical receiver system and optical transmitter system configured at least on a field of view side so as to have coaxial optical axes and a common optical deflection system (Fig. 5, scanning/receiving mirror 5, para [61]: lines 1-10 and para [62]. See also, Fig. 6); and 
on a detector side, an optical detector system including an arrangement for directing light coming in from the field of view via the optical deflection system onto a detector device ((Fig. 5, receiving lens 17, receiver 16, para [61]: lines 1-10 and para [62]. See also, Fig. 6).
Yamashita fails to explicitly teach but Tang teaches wherein the hemisphere is attached directly as a single piece of material on a face or surface of the circular cylinder facing away from the detector device (Fig. 8, lens 22, receiving device 5, Para [38] Wherein, the lower parts of emitting and receiving lens 21, 22 are made as two cylinders. See also, Fig. 1).
It would have been obvious to modify Yamashita’s scanning rangefinder, in view of by Tang by incorporating lens 22 so that the scanning rangefinder can be used to reduce crosstalk and internal interference or reflection.
.





 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645